Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Request for Continued Examination and Amendment filed on 04/08/2021.
Claim 1 has been amended.
Claims 38-39 have been added.
Claims 1, 3, 8-9, 24-39 are pending in the instant application.
Claims 24-37 have been previously withdrawn from consideration.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2021 has been entered.
 
Claim Rejections - 35 USC § 102

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 22-23, 38-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KALGHATGI et al (US 2017/0246468) as evidenced by FORTIN et al (WO 2012/083442).
KALGHATGI teaches a method comprising of applying a treatment substance before and/or after plasmaporation (see Fig. 35; [0195]); [0206]), such as silver ions, copper or other metals (see [0215]), which reads on metal ions and would be in solution to be in ionic form, to the skin or tissues/organs or cells (see Fig. 35; [0206]; [0214]), which reads on biological tissue, wherein the application of the treatment substance would result in diffusion into the area of interest and impregnate cells, because the treatment substance is the same substance and the same area of interest as claimed by Applicant; then applying cold plasma to the skin (see Fig. 35; [0206]) or tissue/organs and cells (see [0214]). 
	Although the reference is silent about the synthesizing of nanoparticles, metal ions impregnate the cells through cellular uptake, and following reduction of the silver ions to silver atoms, cells impregnated with the silver atoms release silver ions, it does not appear that the claim language or limitations result in a manipulative difference in the method Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001).  “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.  On this record, it is reasonable to conclude that the same area of interest is being administered the same substance then applying cold plasma in both the instant claims and the prior art reference. The fact that Applicant may have discovered yet another beneficial effect from the method set forth in the prior art does not mean that they are entitled to receive a patent on that method. Thus, KALGHATGI teaches, either expressly or inherently, each and every limitation of the instant claims.
	 Note, “diffusion”, “metal ions impregnate the cells through cellular uptake”, and “following reduction of the silver ions to silver atoms, cells impregnated with the silver atoms release silver ions” are inherently done by the cells. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claims 1, 3, 9, 22-23, 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over KALGHATGI et al (US 2017/0246468) in view of JACOFSKY et al (US 9,521,736).
As discussed above, KALGHATGI teaches a method comprising of applying a treatment substance before and/or after plasmaporation (see Fig. 35; [0195]); [0206]), such as silver ions, copper or other metals (see [0215]), which reads on metal ions and would be in solution to be in ionic form, to the skin or tissues/organs or cells (see Fig. 35; [0206]; [0214]), which reads on biological tissue, wherein the application of the treatment substance would result in diffusion into the area of interest and impregnate cells, because the treatment substance is the same substance and the same area of interest as claimed by Applicant; then applying cold plasma to the skin (see Fig. 35; [0206]) or tissue/organs or cells (see [0214]). 
KALGHATGI does not specifically teach the metal ions are in solution; or using a cold plasma hand-held device. 
JACOFSKY teaches the prior art had known of using cold plasm to produce electroporation (see col. 1, line 29-50) for transportation of ions or drugs in liquid into target cells and tissues (see col. 1, line 55-60; col. 3, line 59-65; col. 4, line 24-27), which reads in solution. Additional disclosures include: used to treat cancers (see col. 2, line 1-2); cold plasma is painless and avoids injection needle for cancer treatment (see col. 3, line 30-50); the prior art had known of battery-operated, handheld air plasma jet devices (see Pei et al on page 3 under, Reference Cited).

It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate using a hand-held plasma device. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because of the ease of use of a hand-held device to deliver cold plasm.
Although the reference is silent about the synthesizing of nanoparticles, metal ions impregnate the cells through cellular uptake, and following reduction of the silver ions to silver atoms, cells impregnated with the silver atoms release silver ions, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure, since Applicant’s disclosure teaches the application of cold plasma synthesizes nanoparticles.  See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001).  “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 
Note, “diffusion”, “metal ions impregnate the cells through cellular uptake”, and “following reduction of the silver ions to silver atoms, cells impregnated with the silver atoms release silver ions” are inherently done by the cells.

Claims 1, 3, 8-9, 22-23, 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over KALGHATGI et al (US 2017/0246468) in view of JACOFSKY et al (US 9,521,736),  FORTIN et al (WO 2012/083442) and CHENG et al (Synergistic effect of gold nanoparticles and cold plasma on glioblastoma cancer therapy. J. Phys. D: Appl. Phys. 47 (2014) 335402. Pg. 1-8).
As discussed above, KALGHATGI in view of JACOFSKY teaches Applicant’s invention.
KALGHATGI in view of JACOFSKY does not teach applying additional cold plasma to the area of interest to heat the synthesized nanoparticles to provide local heating to the area of interest.
FORTIN teaches the prior art had known that cold plasma generated on metal ions will result in nanoparticles (see abstract). Additional disclosures include: Cu (copper), Fe, 
CHENG teaches the prior art had known of using gold nanoparticles and cold plasma to treat cancer.
 	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate applying additional cold plasma at the cancer area to treat cancer. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because, the prior art had known of using cold plasma to treat cancer.

Response to Arguments
	Applicant argues that independent claim 1 has been amended to clarify that the cold plasma only interacts with the metal ions after the metal ions have diffused into the area of interest and impregnated cells within the area of interest (for example, through cellular uptake). Accordingly, the synthesis of nanoparticles occurs within cells within the area of interest in response to reduction of the metal ions (that are already within cells within the area of interest) by the cold plasma. By applying cold plasma and synthesizing nanoparticles after the metal ions have diffused into and impregnated cells within the area of interest, the metal ions maintain beneficial dispersion properties (e.g., ions separated by pores and/or cells), thereby avoiding undesirable aggregation or agglomeration of the metal ions, Examples of this sequence of impregnation by metal ions and subsequent application of cold plasma to synthesize nanoparticles within the impregnated cells. In contrast, Kalghatgi discloses that cold plasma is used to "drive" nanoparticles across the skin.  Further, even though Kalghatgi discloses "silver ions" in the list of nanoparticles that are driven into the skin, there is no disclosure of those silver ions impregnating cells as required by the claims. Kalgha:tgi also fails to render obvious independent claim 1. For example, a person of ordinary skill in the art would not have been motivated to modify Kalghatgi to allow metal ions to diffuse into an area of interest and impregnate cells within an area of interest as\ required by the claims.
	The Examiner finds this argument unpersuasive, because as discussed in the office action, KALGHATGI teaches the same area of interest is being administered the same substance then applying cold plasma in both the instant claims and the prior art reference. The fact that Applicant may have discovered yet another beneficial effect from the method set forth in the prior art does not mean that they are entitled to receive a patent on that method. Additionally, “diffusion”, “metal ions impregnate the cells through cellular uptake”, and “following reduction of the silver ions to silver atoms, cells impregnated with the silver atoms release silver ions” are inherently done by the cells or the area of interest, not by the Applicant.


Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618